Citation Nr: 0523722	
Decision Date: 08/29/05    Archive Date: 09/09/05	

DOCKET NO.  04-19 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel






INTRODUCTION

The veteran had active service from April 1969 to April 1971.  
He served in Vietnam from September 1969 to September 1970 
and his medals and badges include the Combat Infantryman's 
Badge and the Air Medal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
VARO in Cleveland, Ohio, that denied entitlement to the 
benefit sought.  


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the claim has been developed and obtained, and all due 
process has been accorded.  

2.  The veteran does not have PTSD attributable to 
experiences during active service.  


CONCLUSION OF LAW

The veteran does not have PTSD that was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative seek entitlement to 
service connection for PTSD.  In the interest of clarity, the 
Board will initially discuss certain preliminary matters.  
The Board will then address the pertinent laws and 
regulations and their application to the evidence of record.  

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
on November 9, 2000.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West 2002).  This law redefines the obligations of VA 
with respect to the duty to assist, including to obtain 
medical opinions when necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate claims for VA  benefits.  

VA has a duty to notify a claimant of the evidence needed to 
substantiate his claim, of what evidence he is responsible 
for obtaining, and what evidence the VA will undertake to 
obtain.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  A review of the record in this case 
discloses VA has provided notice regarding what the evidence 
had to show to establish entitlement to service connection 
for PTSD in various communications, including ones dated in 
February 2003 and March 2003.  

The United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini v. Principi, 17 Vet. App. 412, 
422 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  
(1)  Inform the claimant of the information and evidence not 
of record that is necessary to substantiate the claim; (2) 
inform the claimant of the information and evidence that VA 
will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This new 
"fourth element" notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  

The March 2003 VCAA notice letter provided to the veteran 
informed him what was involved in the claims process and told 
him what the evidence had to show to establish entitlement to 
service connection for PTSD.  The February 2003 communication 
specifically addressed service connection for PTSD and told 
him exactly what the evidence had to show.  The veteran was 
told that he could help with his claim by providing any 
information or evidence that he wanted VA to try to get for 
him.  He was told that he had to provide enough information 
about any records so that they could be requested from the 
agency or person having them.  He was informed that it was 
still his responsibility to support his claim with 
appropriate evidence.  The Board therefore believes that 
although the VCAA notice letters provided to the veteran did 
not explicitly contain the "fourth element," the 
communications informed the veteran what the evidence had to 
show to establish entitlement to service connection, 
including providing evidence of a current disability.  This 
information put the veteran on notice to submit relevant 
evidence in his possession.  

The record shows that in his substantive appeal dated in 
April 2004, the veteran indicated he had been turned away 
"from the VA for PTSD treatment.  We are attempting to solve 
this problem and expect to have a diagnosis soon."  In the 
year and a half since that time, no such evidence has been 
submitted.  

All the VCAA requires is that the duty to notify is satisfied 
and that a claimant is given the opportunity to submit 
information and evidence in support of a claim.  Once this 
has been accomplished, all due process concerns have been 
satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 
20.1102(o).  

A review of the claims folder discloses that records have 
been obtained by VA and associated with the claims folder.  
Both private and VA records have been reviewed by both the RO 
and the Board in connection with the claim.  The veteran was 
accorded examinations by VA in 2001, 2002, and 2003.  
Accordingly, the Board finds VA has satisfied its duty to 
inform and assist the veteran with regard to his appeal.  
Further development of the appeal and further expending of 
VA's resources with respect to this matter are not warranted.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case.  Such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  In sum, therefore, the Board finds that VA has 
more than fulfilled its duties to assist and notify the 
veteran in this case.  

Pertinent Laws and Regulations

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  However, continuity of 
symptoms is required when a condition in service is not, in 
fact, chronic or where a diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b).  

In order to prevail on the issue of service connection, there 
must be:  (1) Medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of 
inservice incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed 
inservice disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  See also Pond 
v. West, 12 Vet. App. 341, 346 (1999).  The United States 
Court of Appeals for the Federal Circuit has stated that "a 
veteran seeking disability benefits must establish...the 
existence of a disability [and] a connection between the 
veteran's service and the disability.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).  

The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

Absent any independent supporting clinical evidence from a 
physician or medical professional, a claimant's own statement 
expressing the belief that a disability is service connected 
are not probative.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

In deciding the merits of a claim, a determination must be 
made as to whether the evidence supports the claim, or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The Board 
notes that the concept of relative equipoise means that the 
evidence supporting the claim and the evidence against the 
claim must be in approximate balance and not merely 
suggestive of a possible outcome.  There must be at least an 
approximate balance of positive and negative evidence in 
order for the appellant to prevail.  Id., at 56.  

Entitlement to service connection for PTSD requires:  (1) 
Medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed inservice stressor actually 
occurred: and (3) medical evidence of a link between current 
symptomatology and the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f); see Cohen v. Brown, 10 Vet. App. 128 (1997).  

A review of the evidence of record discloses that the 
veteran's medals and badges include the Combat Infantryman 
Badge.  The Board therefore does not question the fact that 
the veteran was exposed to combat action while serving in 
Vietnam.  

The service medical records are without reference to 
complaints or findings indicative of the presence of a 
psychiatric disorder and it is not otherwise contended.  

The post service medical evidence reveals that the veteran 
underwent prostate surgery for prostate cancer in 1998.  At 
the time of a visit with his private physician in September 
1998, it was noted the veteran had had difficulty with 
depression and anxiety.  He had no interest in anything and 
could not function.  

Additional medical evidence reveals that the veteran was seen 
by his physician in October 1999.  He stated that he was 
seeing a psychiatrist who was giving him Zoloft.  

Additional medical evidence includes the report of an 
outpatient visit with the private physician in September 
2001.  The veteran was experiencing what was reported as 
"marked environmental stress.  Difficulty as far as the job 
situation which have changed suddenly in the last couple of 
months.  Difficulty as far as phys. activity."  

The veteran was accorded a general medical examination by VA 
in October 2001.  It was reported that following the 
prostatectomy in 1998, the veteran initially did fairly well, 
but then went into a severe depression and anxiety because he 
was having difficulties with his wife.  Currently, he had 
been doing fairly well with regard to the depression and 
anxiety as long as he took his medication.  On current 
examination he demonstrated normal behavior.  Comprehension, 
coherence and response, and emotional reactions were also 
normal.  There were no particular signs of tension or any 
other problems that would indicate severe psychiatric 
difficulty.  The diagnoses included "depression, anxiety, 
which apparently is adequately being treated at this time."  

The initial claim for service connection for PTSD was 
received in December 2002.  

The evidence of record includes a March 2003 communication 
from the veteran's wife.  She recalled that the veteran had 
recurring nightmares of experiences in Vietnam.  She also 
referred to difficulties the veteran had had since his 
prostate surgery.  

The evidence of record also includes report of a psychiatric 
examination accorded the veteran by VA in May 2003.  The 
claims file and the computed medical records were reviewed by 
the examiner.  The veteran stated that since he had been 
diagnosed with prostate cancer in 1998, he had felt more 
anxious.  He recalled that from 1970 to 1974, his life was 
"reasonable" and he did no have any problems regarding 
military history in Vietnam.  He stated he was functional in 
his life and was able to perform well.  However, since 1998, 
after the diagnosis of prostate cancer, he became depressed 
and was given psychotropic medication.  Currently, he stated 
that he slept all right, although he had bad dreams and 
flashbacks about Vietnam.  He described the dreams he was 
having about his Vietnam experiences.  Findings were recorded 
and he was given an Axis I diagnosis of adjustment disorder.  
Also diagnosed was depression, in partial remission.  There 
was no Axis II diagnosis.  The examiner stated that in sum, 
the veteran gave a history of depression and feelings of 
hopelessness.  The veteran developed symptoms of depression 
after being diagnosed with prostate cancer.  He had been 
exhibiting marked distress in excess of what could be 
expected from the stressor and had been exhibiting symptoms 
of depression, feelings of hopelessness, worthlessness, loss 
of weight, poor sleep, poor concentration, all contributing 
to impaired social and occupational functioning.  The 
examiner stated that the veteran "developed some of the 
symptoms of PTSD, particularly relating to his flash backs 
and the dreams, but he does not fit into the criteria of 
PTSD, as he is showing only symptoms of combat exposure and 
the nightmares and the dreams.  He is not showing any 
symptoms of isolation.  He is not showing any symptoms of 
startle response."  

By rating decision dated in July 2003, service connection for 
an adjustment disorder with depression was granted.  A 10 
percent rating was assigned, effective January 25, 2002.  

Analysis

Based on a longitudinal review of the evidence of record, the 
Board finds that the evidence of record is against the claim 
for service connection for PTSD.  Congress has specifically 
limited entitlement for service-connected disease or injury 
to cases where such incidents result in a disability.  
Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  The 
Board cannot grant service connection when the medical 
evidence neither establishes a current disability, nor 
provides any causal link to symptoms shown in service.  In 
the absence of proof of a current disability, there is no 
valid claim.  

The Board notes that the veteran's own assertions that he has 
PTSD are of no probative value since a layperson such as the 
veteran is not competent to render a medical diagnosis or an 
opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  See also 38 C.F.R. 
§ 3.159(a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.]  

The Board appreciates the veteran's service and does not 
question the fact that the veteran was exposed to combat with 
the enemy while serving in Vietnam.  At the time of a 
comprehensive psychiatric examination by VA in May 2003, it 
was stated the veteran's overall psychiatric disability 
picture did not fit the criteria of PTSD.  What was diagnosed 
was an adjustment disorder with depression.  This was 
determined to be related to the veteran's service-connected 
residuals of prostatectomy due to prostate cancer.  The 
medical evidence of record documents the onset of psychiatric 
symptomatology to concerns about the cancer in 1998 and the 
difficulties the veteran has had dealing with that diagnosis 
in the years since.  Accordingly, service connection is not 
in order.


ORDER

Service connection for PTSD is denied.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


